Citation Nr: 1026066	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  02-01 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 29, 2000, for 
the grant of service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's mother, and appellant's sister


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to January 1970.  
The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appellant testified before the undersigned Veterans Law Judge 
at a central office hearing in May 2008.  A transcript of this 
hearing has been associated with the claims file.


FINDING OF FACT

The appellant first filed a claim for DIC benefits on June 29, 
2000.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
June 29, 2000, for the award of DIC benefits have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (c)(2) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

In February 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the appellant's claim.  Specifically, the Board 
ordered the AMC to ask the Newark RO to perform another search 
for files pertaining to the appellant's claim.  A remand by the 
Board confers upon the Veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  When remand orders are not complied with, the 
Board must ensure compliance.  However, only substantial 
compliance, not strict compliance, is necessary.  D'Aries v. 
Peake, 22 Vet. App. 97 (2008).  In March 2009, the Newark RO 
responded that they did not have any of the documents related to 
the remand request.  Based on the foregoing, the Board finds that 
the AMC substantially complied with the February 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In correspondence dated in September 2007, the RO generally 
described the type of information and evidence that the appellant 
needed to provide in support of her claim.  The RO further 
explained to the appellant what evidence VA was responsible for 
or would assist in obtaining on her behalf in support of her 
claim.  Finally, the VCAA notice letter also informed the 
appellant what the evidence must show to substantiate her claim 
and how VA determines an effective date.  The appellant's claim 
was subsequently readjudicated in September 2008 and April 2010.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  




Legal Criteria

Generally, the effective date of an award of benefits is either 
(1) the date of receipt of the claim or (2) the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2009).  In DIC cases, the effective date of 
service-connected death benefits after separation from service is 
the first day of the month in which the Veteran's death occurred 
if the claim is received within 1 year after the date of death; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(d) (West 2002); 38 C.F.R. § 3.400 
(c)(2) (2009).

Analysis

The appellant asserts that an earlier effective date prior to 
June 29, 2000, is warranted for DIC benefits.  In the July 2001 
rating decision, the Newark RO granted service connection for the 
cause of the Veteran's death and assigned that effective date, 
which was the date the RO received a claim for such benefits.  
The appellant is claiming that she originally filed her claim in 
1992 and that the award should be applied retroactively to the 
date of the Veteran's death.  See 38 C.F.R. § 3.400(c) (providing 
criteria for establishing effective dates of death benefits 
awards).

As the Board noted in its July 2008 and February 2009 remands, 
the appellant testified at her May 2008 central office hearing 
that she filed a claim for death benefits with VA within several 
months after her husband's death in May 1992.  The appellant 
testified that after notifying VA that her husband had died, she 
received a benefits claims form.  She recalled filling out the 
five-page form and answering questions pertaining to items such 
as her marriage, her children, and the Veteran's previous 
marriage.  The appellant also recalled a section requesting 
information pertaining to Social Security Disability but stated 
that she declined to fill out that section because the Veteran 
had been deemed 100 percent disabled by that agency in January 
1992.  The appellant testified that she mailed the form to VA but 
could not recall to which RO she sent it.

The Board has also previously acknowledged that portions of the 
claims file had been misplaced.  For example, in a letter from 
the Newark RO to the appellant, dated in December 2000, the RO 
referenced a previous letter sent to the appellant dated in 
October 2000. The October 2000 letter, however, was not in the 
claims file.  In another letter from the Newark RO, dated in July 
2003, the RO informed the appellant it had received her written 
disagreement with a VA decision dated May 5, 2003.  The Board 
failed to find a decision of that date.

The Board also observed that one portion of the claims file 
included pages 9-15 of a statement of the case (SOC) dated in 
December 2001.  The remaining pages 1-8 and a cover letter to 
that SOC appeared much later in the claims file, after a 
memorandum to the appellant's representative dated in November 
2007.  Also appearing in the claims file after the November 2007 
memorandum was a February 2002 letter from the Newark RO to the 
appellant.  The placement of these documents at different 
portions of the claims file indicated that at some point, some 
documents had been removed and then put back in the claims file 
in a different order.  At the May 2008 hearing, B.P., the 
appellant's sister, testified that she recalled a time when the 
appellant was upset because somebody at VA told her they dropped 
her file on the floor and may have lost some records.

Given these circumstances, the Board concluded that portions of 
the claims file had been misplaced at no fault of the 
appellant's.  The Board remanded the claim and instructed the 
agency of original jurisdiction to assist the appellant in 
locating records that may have been lost.  VA has a statutory 
duty to assist a claimant in developing a claim, and VA must take 
additional steps when VA is unable to locate a claimant's 
records.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009); see also Washington v. Nicholson, 19 Vet. App. 362, 
369-370 (2005).

After the Board's first remand in July 2008, the claims file was 
sent to the VA RO in Huntington, West Virginia, to fulfill the 
Board's remand directives.  According to a report of contact 
dated in August 2008, an individual from the Huntington RO had 
contacted the Newark, Wilmington, and Philadelphia ROs.  The 
Wilmington RO responded that no documents were found.  The 
Philadelphia RO located a temporary file and forwarded that to 
the Huntington RO in August 2008.
An individual from the Newark RO responded in an email dated in 
August 2008 that the case in question "is not at our office, we 
never had it." The Huntington RO followed-up with an email 
explaining that the file was at that office and that it had 
contacted the Newark RO for records belonging to the Veteran or 
appellant that may be at that facility.  There was no record that 
anybody from the Newark RO responded to that email.  After the 
Board's second remand in February 2009, the AMC asked the Newark 
RO to search again for documents pertaining to the appellant's 
claim.  The Newark RO sent a negative response to the AMC in 
March 2009.  

The claims file shows that the appellant filed an Application for 
United States Flag for Burial Purposes in May 1992, an 
Application for Burial Benefits in December 1992, and an 
application for DIC (death benefits) in June 2000.  However, 
despite the appellant's testimony, as well as the testimony of 
her sister and mother, the claims file does not include a claim 
for DIC benefits filed in 1992.  Furthermore, the claims file 
does not contain any documents referring to a claim for DIC 
benefits filed in 1992.  Thus, in this case, the Veteran died in 
May 1992, and a claim for benefits was not received until the 
appellant filed her claim on June 29, 2000.  The Newark RO 
granted the claim in July 2001 and assigned an effective date of 
June 29, 2000, the date of the claim.

The Board notes that regulations allow for the filing of informal 
claims.  38 C.F.R. § 3.155 (2009).  However, this requires either 
a communication or action that indicates the intent to apply for 
VA benefits.  VA must look to all communications from a claimant 
that may be interpreted as a formal or informal claim for 
benefits and is required to identify and act on informal claims 
for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  Nevertheless, an informal claim, just like a formal 
claim, must also be in writing.  Rodriguez v. West, 189 F.3d 
1351, 1353 (Fed. Cir. 1999).  In this case, the Board has 
reviewed all the evidence of record. Unfortunately, there is no 
written communication in the claims file that could be construed 
as an informal claim for DIC benefits prior to June 29, 2000.
As such, the law is dispositive in this case.  In accordance with 
38 C.F.R. § 3.400 (c)(2), the date of the claim, June 29, 2000, 
is the effective date for DIC benefits. An effective date prior 
to June 29, 2000, is barred by law.
  

ORDER

Entitlement to an effective date earlier than June 29, 2000, for 
the grant of service connection for the cause of the Veteran's 
death is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


